Citation Nr: 0407132	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  03-08 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
Type II secondary to medications for service-connected 
pemphigus vulgaria with osteopenia of the lumbar spine.

2.  Entitlement to service connection for neuroforamina of C-
2, claimed as high spinal cord tumor at C2-3.


REPRESENTATION

Appellant represented by:	Nevada Office of Veteran 
Services


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to 
October 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Reno, Nevada.

As discussed more fully below, the issue of entitlement to 
service connection for neuroforamina of C-2, claimed as high 
spinal cord tumor at C2-3 is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish her claim; all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  The veteran was granted service connection for pemphigus 
vulgaria with osteopenia of the lumbar spine disability by 
rating decision dated in April 1998.

3.  The preponderance of competent evidence shows the 
veteran's service-connected pemphigus vulgaria with 
osteopenia of the lumbar spine disability caused the 
veteran's current diabetes mellitus Type II.


CONCLUSION OF LAW
 
Diabetes mellitus Type II is proximately due to or the result 
of a service connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107  (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2003).






REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted to clarify the duty of VA to assist claimants in 
developing evidence pertinent to their claims for benefits.  
The VCAA eliminates the requirement that a claim be well 
grounded before VA's duty to assist arises.  The VCAA 
requires VA to make reasonable efforts to assist a claimant 
in obtaining evidence to substantiate his or her claim, 
unless there is no reasonable possibility exists that 
assistance would aid in substantiating the claim.  

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
new statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
December 2002 rating decision and the February 2003 Statement 
of the Case provided to the veteran, specifically satisfy the 
requirement at § 5103A of VCAA in that it clearly notifies 
him of the evidence necessary to substantiate his claims.  

By letter dated in July 2002, the RO informed the veteran of 
what evidence was needed to substantiate the claims and 
advised him of how responsibilities in developing the record 
are divided.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The letter also advised the veteran to send in any 
other additional information or evidence in support of his 
claim "as soon as possible, preferably 60 days."  The RO 
advised, "If it is received in the U.S. Department of 
Veterans Affairs within one year from the date of this 
letter, the benefits which entitlement is established may not 
be paid for any period prior to the date of its receipt."  
The Board finds that in the July 2002 letter the advisements 
regarding deadlines for submitting additional evidence 
clearly establish that the veteran has one year from the 
letter before his date of entitlement would be changed.  
Submission of evidence within the 60-day period is clearly a 
preference.  Furthermore, these advisements are in compliance 
with current statutes.  See Veterans Benefits Act of 2003, 
P.L. 108- 183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. 
§  ____) (permits VA to adjudicate a claim within a year of 
receipt.)  This provision is retroactive to November 9, 2000, 
the effective date of the VCAA.  

The Board notes that the veteran submitted additional medical 
evidence in January 2003, more than six months after the date 
of the development letter.  With regard to the new evidence, 
the veteran executed a waiver of RO consideration.  Finally, 
the Board observes that the development letter was sent five 
months before the veteran's claims were adjudicated.  See 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004)(ruling that a development letter must be sent prior to 
the initial adjudication of the claim).

The record shows that the RO has secured the veteran's 
service medical records, private records, and VA outpatient 
records and examination reports.  The veteran was afforded 
thorough VA physical examinations.  The veteran did not 
indicate the existence of any outstanding Federal government 
record that could substantiate his claims.  Nor did he refer 
to any other records that could substantiate his claims.  In 
view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that are necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2003).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may be granted for disability, which is 
proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003).  For 
aggravation of a nonservice-connected condition, which is 
proximately due to, or the result of service-connected 
disease or injury, a claimant will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records reflect the veteran underwent an 
enlistment physical examination in June 1984.  Laboratory 
findings revealed sugar-reagent strip was negative.  The 
veteran underwent a periodic physical examination in August 
1987, which indicated negative laboratory findings for sugar.  
Laboratory tests in January 1995 showed a glucose level of 95 
mg/dl (milligrams per 100 milliliters), which is in the 
normal range (70-110); urine was also negative for glucose.  
Laboratory tests also indicated glucose was negative in mid 
October 1996.  A diagnosis was made in December 1996 of 
acantholysis with supra basal cleavage and formation of 
papilla-histomorphologic changes consistent with pemphigus 
vulgaris.  

In late December 1996, the veteran was prescribed Prednisone 
5 mg QD (daily) to treat his pemphigus vulgaris.  The dosage 
was increased to 25 mg in mid-Jan 97.  In early February, 
glucose level was 93 mg/dl and urine negative.  A note from 
late February shows a recommendation of 100 mg Prednisone 
daily.  The report of a Medical Evaluation Board reflects the 
veteran was given five days high dose intravenous Solu-Medrol 
1 gram per day.  When this was discontinued, he was treated 
with 100 mg Prednisone daily.  In early March, glucose levels 
were measured daily at 102 mg/dl, 133 mg/dl, 102 mg/dl, 116 
mg/dl, 132 mg/dl, and 130 mg/dl.  A few days later, a 
laboratory report shows glucose at 151 mg/dl.  In mid-March, 
a laboratory report indicates glucose was 146 mg/dl.  In late 
March, laboratory findings reflect a decrease in glucose to 
97 mg/dl (fasting) and 93 (fasting).  

Early in April 1997, the veteran's Prednisone dosage was 
decreased to 80 mg daily.  A blood chemistry report in early 
April shows a glucose level of 154 mg/dl.  A laboratory 
report from mid-April reveals a glucose level at 166 mg/dl 
(fasting).  Prednisone dosage was decreased to 60 mg in late 
April.  Glucose level around that time was found at 98 mg/dl.  
A blood chemistry report in early May reflects findings of 
glucose at 104 mg/dl.  A few days later, an afternoon 
specimen measured glucose at 199 mg/dl.  A few days after 
that, a morning blood sample showed a glucose reading of 98 
(fasting) mg/dl.  Approximately two weeks later, glucose was 
measured as 106 mg/dl (fasting).  Approximately one week 
later in June 1997, laboratory findings showed glucose at 115 
mg/dl (fasting).

The veteran underwent a VA compensation and pension physical 
examination (C&P exam) in January 1998.  No medical records 
were available.  Medical history indicates the veteran was 
taking 150 mg Imuran and 15 mg Prednisone daily.  At that 
time, the dosage of Prednisone was being decreased in an 
attempt to prevent some of the many side effects, such as, 
weight gain, Addison's disease, cataracts, and necrosis of 
the hips.  Physical examination revealed the veteran is 
endomorphic as a result of fluid retention due to Prednisone.  
The veteran had somewhat moon-shaped facies due to 
Prednisone.  Examination of the neck indicated thyroid was 
not enlarged and neck veins were not engorged.  No disease of 
the musculoskeletal system was noted.  Neurological 
evaluation was normal.

Outpatient records from Nellis Federal Hospital show the 
veteran continued taking Prednisone in varying dosages to the 
present.  The dosages have varied from a low of 2 mg daily in 
December 2000 to a high of 50 mg daily in June 2000.  Glucose 
levels between December 1997 and May 2000 varied from a low 
of 90 mg/dl in December 1990 to a high of 113 mg/dl in 
February 1999.  Notes show in April 2001 the veteran 
complained of right hand tingling and loss of sensitivity of 
one month's duration.  He reported an acute onset of right 
upper extremity weakness, right hand paresthesias, and severe 
neck pain.  

S. Hospital records show in May 2001 that the veteran 
underwent an occipitocervical exploration and decompression 
for large spinal cord tumor at 
C2-3.

Nellis Federal Hospital outpatient records show in July 2001 
the veteran complained of limited range of motion in his 
neck.  He also reported he has tightness on his right side 
and his neck locks up.  A daily blood sugar chart indicates 
the glucose level was 349 mg/dl in early October.  

The veteran underwent a VA C&P exam for diabetes mellitus in 
November 2002.  Medical history revealed a diagnosis of Type 
II diabetes in October 2001.  At the onset of diabetes, the 
veteran's glucose level was in excess of 300.  He reported a 
positive family history for diabetes in his younger brother.  
The veteran attempts to follow the American Diabetes 
Association diet and he checks his blood sugar levels daily.  
He currently takes Glucotrol 5 mg daily for diabetes and he 
continues to take Prednisone 10 mg daily for pemphigus 
vulgaris, which appears to be stable.  When he experiences an 
acute attack of pemphigus vulgaris, steroid treatment is 
increased.  The veteran indicated he had some pain in the 
neck with limitation in movement of his neck following neck 
surgery.  There was no history of significant weight change.  
On examination, random blood glucose was satisfactory in the 
normal range.  The examiner opined that steroid use had not 
caused the veteran's diabetes, but certainly may have 
aggravated his blood sugar levels, particularly when 
Prednisone dosage was increased.  He also concluded that the 
veteran's cervical neurofibroma was not related to diabetes 
or service-connected pemphigus vulgaris, or service.

E.S.J., M.D., indicated in August 2000 the veteran has 
relapses ranging from mild to moderately severe, but also 
some incapacitating the veteran for several days at a time.

The veteran underwent a VA C&P exam for diabetes mellitus in 
November 2002.  Medical history revealed a diagnosis of Type 
II diabetes in October 2001.  At the onset of diabetes, the 
veteran's glucose level was in excess of 300.  He reported a 
positive family history for diabetes in his younger brother.  
The veteran attempts to follow the American Diabetes 
Association diet and he checks his blood sugar levels daily.  
He currently takes Glucotrol, 5 mg daily, for diabetes and he 
continues to take Prednisone 10 mg daily for pemphigus 
vulgaris, which appears to be stable.  When he experiences an 
acute attack of pemphigus vulgaris, steroid treatment is 
increased.  There was no history of significant weight 
change. On examination, random blood glucose was satisfactory 
in the normal range.  The examiner opined that steroid use 
had not caused the veteran's diabetes, but certainly may have 
aggravated his blood sugar levels, particularly when 
Prednisone dosage was increased.  He also concluded that the 
veteran's cervical neurofibroma was not related to diabetes 
or service-connected pemphigus vulgaris, or service.

The veteran also underwent a VA fee basis physical 
examination for the skin in November 2002.  The examiner 
reviewed the veteran's medical records and noted they were 
significant for diabetes mellitus, spinal surgery in the 
preceding year, and a cicatrix on the posterior neck and 
scalp.  The records showed the veteran was taking Glucotrol 
for diabetes and Imuran, Prednisone, and Dapsone for 
pemphigus vulgaris.  The veteran gave a medical history of 
receiving intravenous steroids in 1997.  Physical examination 
revealed a 1-centimeter vertical linear scar on the neck.  
The examiner noted that steroid therapy could increase blood 
sugar and cause symptoms related to diabetes mellitus.  In an 
addendum, the examiner noted that the claims file had been 
submitted and reviewed.  The examiner states, "He (the 
veteran) had a spinal cord tumor at C2-3 and diabetes 
secondary to medication prescribed for pemphigus vulgaris in 
1997.  Also ostepenia."

In March 2003, P.J.D., M.D., reported in a March 2003 
statement that he treated the veteran from October 1999 to 
October 2002 at Mike O'Callaghan Federal Hospital.  He 
further stated the veteran has been on chronic steroid use 
since 1996 for pemphigus vulgaris and he developed diabetes 
mellitus II in October 2001.  Family history shows the 
veteran's brother has diabetes mellitus II, which, according 
to Dr. D., might or might not show a genetic risk.  Citing 
and quoting several sources, Dr. D stated that long standing 
steroid use has been known to be a contributing factor to the 
development of diabetes mellitus II.  Internet articles from 
Walgreens.com, the Diabetes Action Research and Education 
Foundation, and the International Pemphigus Foundation were 
attached.


II.  Analysis

The Court has held that in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The veteran contends his type 2 diabetes 
mellitus is a result of his service connected pemphigus 
vulgaria.  The medical evidence clearly establishes the 
veteran does have a current disability of diabetes, but the 
evidence is mixed with regard to whether the diabetes 
disorder resulted secondary to treatment of the pemphigus 
disorder.  The medical evidence indicates agreement that 
corticosteroids have at least aggravated the veteran's 
diabetes mellitus.  A fair inference is that Prednisone and 
Solu-Medrol had a detrimental effect on the veteran's ability 
to process glucose.  

Having considered each medical opinion and all treatment 
records, the Board finds the preponderance of evidence 
supports service connection for diabetes mellitus Type II 
secondary to medications for service-connected pemphigus 
vulgaria with osteopenia of the lumbar spine, or is in the 
very least, in relative equipoise.  Close review indicates 
the dermatology examiner opined that the diabetes resulted 
from the chronic use of corticosteroids, but he provides no 
rationale for his opinion.  The neurology examiner opined 
that the medications certainly could have aggravated the 
diabetes, but he found the fact that the veteran's brother 
has diabetes demonstrated a genetic risk, which was the more 
likely cause.  The veteran's personal physician concluded 
that a genetic risk might or might not have been the cause of 
the veteran's diabetes mellitus.  With regard to this point, 
the Board finds the opinion of the veteran's personal 
physician to be more credible.  The Board is of the opinion 
that the VA examiner provided insufficient information to 
support his conclusion that a genetic risk existed, as he 
fails to show that he considered other risk factors the 
veteran's brother might have.  

Dr. D., the veteran's personal physician, does not state with 
certainty that the veteran's diabetes mellitus resulted from 
use of steroids.  But he does state with certainty, that the 
veteran has been on chronic steroid use since 1996 and long 
standing steroid use has been know to be a contributing 
factor in the development of diabetes mellitus II.  He 
provides medical publications from the International 
Pemphigus Foundation amongst others, which substantiate a 
direct link between steroids and diabetes mellitus.  The 
Board has considered the holdings in cases such as Mattern v. 
West, 12 Vet. App. 222 (1999), in which the Court noted that 
medical treatise evidence can provide important support when 
combined with an opinion of a medical professional, and 
Wallin v. West, 11 Vet. App, 509, 514 (1998), where the Court 
indicated that medical treatise evidence could discuss 
generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least a 
plausible causality based on objective facts.  The Board also 
notes that prior to the veteran's use of Solu-Medrol and 
Prednisone in high dosages in March 1997, the veteran's blood 
sugar had consistently tested negative for sugar.  And 
although there was no diagnosis of diabetes mellitus back in 
1997, the Board cannot ignore the fact that the veteran's 
blood sugars became repeatedly elevated contemporaneous to 
the introduction of steroids in high doses.  The Board 
concludes that reasonable doubt is to be afforded the veteran 
and finds service connection is warranted for diabetes 
mellitus Type II secondary to medications for service-
connected pemphigus vulgaris with osteopenia of the lumbar 
spine.


ORDER

Service connection for diabetes mellitus Type II secondary to 
medications for service-connected pemphigus vulgaria with 
osteopenia of the lumbar spine is granted.


REMAND

Review of service medical records indicates the veteran 
complained of headaches and symptoms in his upper 
extremities.  Specifically, treatment records show the 
veteran complained of left side headaches and left upper 
extremity tremor lasting a few minutes in late March 1997.  
To address these complaints, a CT scan of the head/brain was 
performed in April to rule out a mass.  The CT scan was 
interpreted to be negative.   

Post-service records show the veteran continued to complain 
of headaches.  Outpatient records reveal the veteran 
underwent treatment by D.K.C., O.M.D., from September 1998 to 
April 2000.  The veteran complained of headaches and neck 
pain in late September 1998 and early October.  He complained 
of headaches and he reported that he had not worked for three 
days due to the headaches.  The veteran reported feeling 
better several days later, but complained of headaches again 
in December 1998.

A neuroforamina was diagnosed in 2001.  At that time, L.L.H., 
M.D. was treating the veteran for progressive onset of right 
neck pain gradually seeming to increase with weakness of his 
right hand, progressive headache in his right occipital area 
and weakness of his deltoid for approximately two months 
duration.  The veteran noted some burning sensation in his 
left forearm and he noticed that his right leg buckles.  A 
MRI (magnetic resonance imaging) was interpreted to show a 
huge right tumor pressing the spinal cord to the left and 
posteriorly and a very large neuroforamina on the right side.  
The examiner opined, "this tumor obviously has been present 
for many years" and "I believe in a way it is a 
neurofibroma which has been there many years."  Dr. L. 
recommended surgery and opined that it was urgent to preclude 
any neck trauma that could result in paraplegia or 
quadriplegia.  He reported, "He (the veteran) is on 
Prednisone for the pemphigus vulgaris which is an appropriate 
treatment for this spinal cord lesion."

P.J.D., M.D., the veteran's personal physician at a service 
hospital, submitted a statement in December 2001 regarding 
the neuroforamina.  Dr. D. reported the veteran underwent an 
operation by a neurosurgeon for massive enlargement of a 
neural foramina, which was compressing the spinal cord at the 
cervical level.  This, according to Dr. D., implies that 
onset of the tumor was before October 1997.  

Post-surgery, the veteran underwent a VA fee basis physical 
examination for the brain and spinal cord in November 2002.  
The veteran disclosed a medical history of surgery to remove 
a cervical spinal neurofibroma in 2001.  Current complaints 
were numbness in the occipital scalp and neck, numbness in 
the region of the right ear, headaches, and reduced range of 
motion of the neck.  The examination included a review of 
systems, a neurological evaluation, and nerve conduction 
studies.  The diagnostic impression was as follows: (1) 
normal electromyograph of both upper extremities and 
paraspinal muscles, (2) normal nerve conduction studies of 
both upper extremities; (3) normal F waves of both upper 
extremities; and (4) history of cervical neurofibroma, 
excised.  The examining physician concluded there was no 
evidence of neuropathy, myopathy, or radiculopathy.  He 
acknowledged the veteran suffers from mild headaches about 
once a week, but pointed out that the headaches lasted one to 
two hours and the veteran described them as tolerable.  The 
examiner did not find the veteran to be disabled in any way 
from either diabetes or as a result of the cervical spinal 
tumor.  

In light of the veteran's inservice complaints of headaches 
and upper extremity symptoms, which continued to manifest 
post-service, and the medical opinions that indicate the 
veteran's neuroforamina of C-2 has existed for years, the 
Board finds that additional medical evidence is necessary to 
resolve the veteran's entitlement to service connection for 
neuroforamina of C-2, claimed as high spinal cord tumor at 
C2-3.  The Board notes one medical opinion of record that 
concluded the veteran has no disability resulting from the 
neuroforamina of C-2;  however, the examiner noted that the 
veteran experiences mild headaches.  In this regard, the 
Board notes that pain may provide a basis for a compensable 
disability rating, if it has been linked to a service-
connected disorder.  Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999); Smallwood v. Brown, 10 Vet. App. 93, 98 (1997).  
The Board further notes that it appears the veteran's 
subjective symptoms of limited motion of the neck have not 
been appropriately addressed.  Moreover, the skin examiner 
noted a vertical surgical scar with no further description, 
i.e., its disabling effects, if any.  The duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support a claim also includes obtaining adequate 
VA examinations.  Littke v. Dewinski.  1 Vet. App. 90 (1990).  
If a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes."  
38 C.F.R. § 4.2 (2003).
  
Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be afforded an 
examination by an appropriate medical 
provider to determine the nature, status 
and etiology of any cervical spine 
disability.  All indicated studies must 
be conducted.  The claims file and a 
separate copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  After the examination and 
a review of the evidence in the claims 
folder, including service, private and 
VA medical records, the provider should 
express opinions as to the following:

(a) What is the diagnosis of any 
cervical spine disability present during 
service or within one year of service;

(b) What is diagnosis of the veteran's 
current cervical spine disability; and

(c)  What is the degree of medical 
probability that there is a causal 
relationship between the veteran's 
current cervical spine disability, if 
present, and any injury or disease of 
service origins.  In reaching this 
opinion, the physician should proceed 
first on the basis that the correct 
medical history is that recorded in the 
contemporary medical treatment records 
in service and the post-service medical 
records.  In the alternative the 
physician may formulate an opinion on 
the basis of medical history different 
from that reflected in the contemporary 
medical records.  If the physician bases 
an opinion upon a medical history 
materially different from that in the 
contemporary treatment records, the 
physician should explain the basis for 
reliance on that history.  

If the provider cannot answer any of the 
above questions without resort to pure 
speculation, he or she should so 
indicate. 
 
The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim 
as the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. 
§ 3.655 (2000); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

The RO should readjudicate the issue of 
entitlement to service connection for 
neuroforamina of C-2, claimed as high 
spinal cord tumor at C2-3.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case, and given the 
opportunity to respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



